DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 18155707, filed on February 02, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114, s118, 312, 314, and 318.  Also, note that 315 is named the filter but looks like a switch whereas 312 is probably the filter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “BIST circuit” in claims 1-4, 10 and 16 and “signal manipulation circuit” in claims 7, 9 and 20 and “baseband processing circuit” in claims 7, 9 and 20.
The language “BIST circuit” has functional language “configured to process and compare the at least two respective received chirp signals and determine therefrom an operational state of at least one circuit or component within the receiver circuit.”  The term circuit is generic and is not modified by structure.  The structure provided for by the specification is item 140 in Fig. 1 or item 340 in Fig. 3.  Fig. 1’s item 140 consist of a processor (134), controller (130) and memory (132).  Fig. 3’s item 340 consists of a memory (332), controller (330) and processor (334).  
The controller 130 is configured to generate a DC offset injection signal (Spec. Para. [0035]). The BIST circuit 140 is configured to process and compare the at least two respective received chirp signals and determine therefrom an operational state of at least one circuit or component within the receiver circuit (Spec. Para. [0038]).  At 545, a determination is made as to whether one or more circuits or components of the receiver chain, e.g. a linearity impacting element or circuit, such as the ADC, should be adapted or modified in order to meet a specific performance requirement. If it is determined that one or more circuits or components of the receiver chain is/are not to be adapted or modified in 545 the process loops back to 520 and the next chirp is processed (Spec. Para. [0055]). Normally, a circuit denotes structure but here the circuit appears to be used as a black box – please refer to 112(a) and 112(b).  
The language “signal manipulation circuit” uses the generic term “circuit” and has functional language “DC offset is removed.”  The “signal manipulation circuit” is not modified by structure.  
The signal manipulation circuit 432 can be a digital filter used to remove the DC injection or AC filter characteristics (Para. [0050]). A digital filter is basically a mathematical algorithm used by a computer.  No example of a mathematical algorithm is given in the specification.  High pass filter algorithms are commonly used to remove low frequencies, i.e. baseband or DC, and are well-known in the art.  However, the specification does not specify whether the signal manipulation circuit 432 is a filter.  Also, it is not entirely clear as to what is meant by filtering out a filter response.  Please refer to 112(b).
The digital baseband processing circuit 120 includes the BIST system 140 as well as inputs and outputs (Para. [0036]). The digital baseband processing circuit 120 is claimed as “comprising an application signal processing path configured to calculate a target map.”  Under the broadest reasonable interpretation, the digital baseband processing circuit 120 is used to create a plot of the time and/or frequency signal which is well known in the art.  Thus, it appears that the digital baseband processing circuit is a type of processor that comprises software for performing plotting which is well known.  Therefore, the term “circuit” is sufficient to denote structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such 
Regarding claims 1 and 10, The BIST circuit is directed to a processor that is “configured to process and compare the at least two respective received chirp signals and determine therefrom an operational state of at least one circuit or component within the receiver circuit.”  The functional language “configured to process and compare the at least two respective received chirp signals and determine therefrom an operational state of at least one circuit or component within the receiver circuit” is not sufficiently disclosed by the specification because the specification fails to describe with sufficient particularity the acts or algorithm performed by the BIST circuit that would convince one of ordinary skill that the applicant had possession of the invention at the time of filing.  Moreover, said functional language is directed to the inventive concept being claimed thus this would not presumably be something that one of ordinary skill would consider to be well-known or conventional.  Nothing in the specification states how the BIST circuit determines the operational state of at least one circuit or component let alone which circuit or component.  In other words, how would someone of ordinary skill use invention to determine which circuit/component, if any, has failed?
Dependent claims 2-9 and 16-20 are rejected due to dependency on a rejected base claim.
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the 
Regarding method claim 11, the limitation “determining from the compared at least two respective received chirp signals an operational state of at least one circuit or component within the receiver circuit” is a desired result that is not disclosed with sufficiently particularity as discussed above with respect to claims 1 and 10 in order to identify how the function is performed or the result is achieved.  
Dependent claims 12-15 are also rejected due to dependency on a rejected base claim.  As such, a total of dependent claims 2-9, 12-15 and 16-20 are rejected due to dependency.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “the BIST circuit is configured to process and compare the at least two respective received chirp signals and determine therefrom an operational state of at least one circuit or component within the receiver circuit” in claims 1 and 10 and the language “the injected DC offset is removed by a signal manipulation circuit” in claim 7 and “a filtering response of the selectable filter is removed by a signal manipulation circuit” in claims 9 and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 
The specification does not disclose any acts or algorithm associated with the BIST circuit with any sufficient particularity as to how the BIST circuit is “configured to process and compare the at least two respective chirp signals and determine the operational state of at least one circuit or component” let alone which circuit or component.  For example, the specification state “The BIST circuit 140 is configured to process and compare the at least two respective received chirp signals and determine therefrom an operational state of at least one circuit or component within the receiver circuit (Spec. Para. [0038]).”  The cited part of the specification does not disclose any specific acts or algorithm that particularly point out how the operation state of at least one circuit or component is being performed let alone which circuit or component.  Examiner did not see any other passages that provided for more particularity.  The written description does not explain how the BIST circuit determines a fault, which component has the fault, and differences in types of failures among various components.  Again, the specification simply states that a comparison is made and therefrom an operational state of at least one component is determined.  No particulars of the comparison is given.  Therefore, claim 1 and 10 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Also, the written description fails to disclose the corresponding structure for the signal manipulation circuit in claims 7, 9 and 20.  From the specification, it appears the signal manipulation circuit works on digital data.  Although one of ordinary skill could assume some type of digital filter, the specification never provides such indication that the signal manipulation circuit is a filter as opposed to a general processor or black box.  
Regarding language “determining from the compared at least two respective received chirp signals an operational state of at least one circuit or component within the receiver circuit” in claim 11 language, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663” and “(f)urther, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173” and “Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983)”].  
The specification does not disclose any acts or algorithm to perform the desired result “determining from the compared at least two respective received chirp signals the operational state of a circuit or component let alone which circuit or component” with any sufficient particularity.  For example, the specification discloses “At 545, a determination is made as to whether one or more circuits or components of the receiver chain, e.g. a linearity impacting element or circuit, such as the ADC, should be adapted or modified in order to meet a specific performance requirement. If it is determined that one or more circuits or components of the receiver chain is/are not to be adapted or modified in 545 the process loops back to 520 and the next chirp is processed (Spec. Para. [0055]).”  Here, the cited portion of the specification merely states that a determination is made with respect to determining the impact of linearity on a circuit 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Dependent claims 2-9, 12-15 and 16-20 are rejected due to dependency on a rejected base claim.
Also, the language “wherein a filtering response of the selectable filter is removed by a signal manipulation circuit (132) baseband processing circuit (120) comprising an application signal processing path configured to calculate a target map” in claims 9 and 20 is indefinite.  The language “signal manipulation circuit baseband processing circuit” is written in such a way as to confuse the reader as to whether said language comprises one or two circuits.  Moreover, assuming two circuits (as disclosed in the drawings items 132 and 120), it is not clear as written what functional language is being performed by each circuit.  Also, it is not clear as to what is meant by the limitation “filtering response of the selectable filter is removed.”  The filtered response is the response received from a filter.  A filtered response may have certain unwanted effects such as spurious artifacts such as ripples.  Such artifacts could be removed using signal processing techniques such as windowing.  A person of ordinary skill way want to remove such artifacts but it would not make sense to remove the entire filtered response because there would be no signal to work with because the filtered response is now the signal after filtering.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claims are indefinite.  Examiner suggest rewording the limitation to remove unwanted effects/artifacts of the filtered response.  
Also the metes and bounds of what constitutes “analog circuit” in contrast to an “analog component” as well as what constitutes “mixed-signal circuit” in contrast to a “mixed-signal component” in claims 2 and 16.  One of ordinary skill could consider resistors, capacitors and inductors to be components whereas, for example, a filter could include a capacitor and resistor and thus would be considered a circuit because of having two components.  However, filters are commercially available and packaged as a single integrated unit thus causing confusing as to whether the commercially available filter is a component or a circuit.  A filter was used as an example but the same rationale holds true for a mixer and other analog components/circuits.   As such, examiner believes that the metes and bounds of the cited limitations cannot be fully ascertained thus the claims are indefinite.  
Similarly, the metes and bounds of an “intermediate frequency stage” in claims 3 and 12 is not definite because it is not clear what structure constitutes an “intermediate frequency stage.”  The claim language already includes a mixer and an oscillator.  Typically, an intermediate frequency stage includes a mixer, local oscillator and a low pass filter.  Perhaps the intermediate frequency stage refers to the low pass filter but given that a “stage” could imply several components, it is not clear as to what all the “intermediate frequency stage” is referring to.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claims are indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subburaj (US 2018/0113196).
As to claims 1, 10 and 11, Subburaj discloses a radar unit (Abstract) comprises: a frequency generation circuit (Fig. 2A item 205c VCO) configured to generate a millimetre wave, mmW, frequency modulated continuous wave, FMCW, transmit signal comprising a plurality of chirps (Para. [0029] “chirps”); 
a transmitter circuit (Fig. 2A item 220 Transmitter) configured to transmit the generated mmW FMCW transmit signal;
a receiver circuit (Fig. 2A item 210 Receiver) configured to receive an echo of the mmW FMCW transmit signal; and 
a built-in self-test, BIST, circuit (Fig. 2A item 260 BIST shown coupled to receiver 210) coupled to the receiver circuit and configured to process the echo of the mmW FMCW transmit signal 
wherein the receiver circuit is configured to operate with at least two different paths (Fig. 2A “S1” and “S2”) for at least two successive chirps of the mmW FMCW transmit signal and create therefrom at least two respective received chirp signals (Para. [0033] “successive”); 
and the BIST circuit (Fig. 2A item 260 BIST) is configured to process and compare the at least two respective received chirp signals and determine therefrom an operational state of at least one circuit or component within the receiver circuit (Para. [0059] “There is also provided a provision for a full sequence of successive analog measurements to be executed. An instruction memory 269 coupled to the BIST FSM 600 is shown receiving a chirp profile that stores all the chirp sequences needed by the BIST FSM 600 to generate the required control signals for all chirp profiles in a frame for monitoring the multiple analog signals. An example FW instruction 269a output by the instruction memory is shown that is provided to the BIST FSM 600.  The instruction memory 269 can be realized by FW run by a processor to configure the BIST FSM 600 to perform as needed and processing the statistics of each analog signal to determine if the corresponding circuit has failed (e.g. by comparing against known thresholds) or to find optimum parameters for that circuit or other related circuits to improve the radar system's performance.” See also Para. [0060-62] for further explanation.  See also Para. [0057] “The statistics contains, for example, minimum, maximum and average or sum of the monitor ADC outputs when measuring an analog signal.”).  
As to claims 2 and 16, Subburaj further discloses the radar unit of Claims 1 and 16 wherein the BIST circuit is configured to process and compare the at least two respective received chirp signals and determine therefrom an operational state of at least one of: an analog circuit, a mixed-signal circuit, an analog component, a mixed-signal component, within the receiver circuit (Id.
As to claims 3 and 12, Subburaj further discloses the radar unit of Claim 2 and method of claim 11 wherein the BIST circuit is configured to process and compare the at least two respective received chirp signals and determine therefrom a linearity performance of at least one of: a receiver amplifier, a local oscillator, LO, a receiver down-mixer, an analog-to-digital converter, ADC, an intermediate frequency stage, a signal generator, within the receiver circuit (Para. [0025] “The Rx 210 is also shown including a power detector 217 coupled to an input of the LNA 212 and a bias generator 218 coupled to an input of the BPF 215.”  See also Para. [0025] “varies linearly with time at a controllable rate” and see Para. [0023] “DC linear voltage regulator”).  
As to claim 4, Subburaj further discloses the radar unit of Claim 3 wherein the BIST circuit is configured to perform a real-time ADC parameter performance estimate and adjust a performance of the ADC in response thereto (Para. [0050] “signal to the monitor ADC 263 and/or adjust the state and communicate that state”).  
As to claims 5, 13 and 17, Subburaj further discloses the radar unit of Claims 1 and 10 and method claim 11  wherein the at least two successive chirps of the mmW FMCW transmit signal comprise at least two immediately successive chirps, or two chirps that are separated in time such that coherency between the received chirps is maintained (Para. [0033] “successive identical chirps”).  
As to claims 6, 14 and 18, Subburaj further discloses the radar unit of any preceding Claims 1 and 10 and method claim 11 wherein the receiver circuit is configured to operate with at least two different paths for at least two successive chirps of the mmW FMCW transmit signal and create therefrom at least two respective received chirp signals by injecting a DC offset into .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Subburaj in view of Kliewer (US 2005/0001761).
As to claim 7, Subburaj further discloses the radar unit of Claim 6 wherein the injected DC offset is removed by a signal manipulation circuit (Fig. 2 item 213 LDO as previously discussed) of a baseband processing circuit.  
Subburaj does not disclose a baseband processing circuit comprising an application signal processing path configured to calculate a target map.  Subburaj discloses FFT (Para. [0024]).
In the same field of endeavor, Kliewer discloses spectrum plots of an FFT as shown in Fig. 5.
In view of Kliewer, it would have been obvious to a person having ordinary skill in the art at the time of filing to include spectrum maps because spectrum maps are commonly used to show magnitude and phase response so that a user/person is able to see and interpret them.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martinez (US 5,376,938) disclose “A homodyne radar apparatus and method for performing radar cross-section surement by maintaining the linearity and compensating for frequency drift of an FM chirp waveform produced by a YIG tuned oscillator (see abstract).”
Mazzaro (US 2015/0084811) discloses “A radar assembly for linear and nonlinear radar transmission and reception comprising: at least one signal generator; at least one filter operatively connected to the signal generator; a transmitter operatively connected to the at least one filter for transmitting radar signals; a receiver operative to receive signals comprising the linear and nonlinear responses from the reflected transmitted signals (see Abstract).  
Rezk (US 2016/0077134) discloses “The DC offset cancellation module 208 may estimate the DC offset associated with the receiver 200. The DC offset associated with the receiver 200 may include the DC offset injected by processing components into the received signal at each stage of received signal processing. For example, a receive mixer, a local oscillator, an amplifier, an impedance matching component, a filter, and/or another receiver processing component may each inject a DC offset into the received signal during their respective processing stage. The DC offset injected by each of the receiver processing components may be collectively referred to as the DC offset associated with the receiver 200. The DC offset cancellation module 208 may initiate a quiet time interval at the receiver 200 so that the receiver 200 does not receive any RF 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648